DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 10 May 2022. 
Claim 18 is new. Claims 1, 5, 16 and 17 were amended. Claims 1-6 and 8-18 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 May 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1, which is representative of claims 16 and 17, recites, in part, a method for measuring conversion, comprising: a) setting business rules defined by advertisers that determine when a conversion event qualifies for attribution to a source event, the setting step includes setting a predetermined amount of time after which a source event expires and can no longer be used for attribution; b)  facilitating the serving of an advertisement to a first client, the first client being linked to a network provider subscriber account; c) sending a source event indicator from the first client after a predetermined source event associated with the advertisement has occurred, wherein the source event can be either a view based event or a click based event; d) storing the source event in a map table indicator along with a first unique identifier associated with the first client; c) detecting a conversion event; emanating from a second client; f) sending a conversion event indicator along with a second unique identifier that is unique to the second in response to detecting the conversion event; g) correlating the source event with the conversion event using the first unique identifier from the source event indicator and the second unique identifier from the conversion event indicator, even when the second unique identifier is different from the first unique identifier, wherein data is utilized in the correlating step to determine that the conversion event indicator emanated from the second client and to determine that the second is also linked to the same network provider subscriber account as the first client, thereby correlating the source event with the conversion event; h) determining that the source event occurred before the conversion event; i) determining that the source event was previously unattributed; j) determining that the source event has not expired under the business rules; k) aggregating a plurality of tracked attributions produced by the previous steps g), h), i) and j); and l)providing an aggregate number of tracked attributions to an advertiser or other entity outside the network provider. These limitations set forth the concept of determining multi-client conversion and reporting such advertising conversions according to rules. This concept plainly relates to marketing and advertising activity. As such this concept falls within the Methods of Organizing Human Activity grouping identified by the 2019 PEG. Therefore the claims are determined to recite an abstract idea. 
Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical applications. The claims recite a database located on a server. Claims 16 and 17 further recite a system comprising a processor and a computer readable storage medium, which are used to implement the abstract idea. These elements are all recited at extreme levels of generality and are interpreted as generic computing devices. Under the 2019 PEG, the use of a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. The claims further recite the transmission of advertising information to and between a client device and a server. This additional element does not reflect any improvement to the functioning of technology, nor does it require the use of a particular machine, nor does it effect a transformation of a particular article, nor does it apply the abstract idea in a meaningful way. Instead this additional element only generally link the abstract idea to the particular technological environment of computer network advertising. As such, this additional element does not integrate the abstract idea into a practical application. There are no further additional elements. When considered as a combination, the additional elements only generally link the abstract idea to the particular technological environment of computer network advertising. Therefore the combination of additional elements do not integrate the abstract idea into a practical application. As the additional elements both individually and in combination do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
In step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite an additional element of a generic computing devices used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of the transmission of advertising information to and between a client device and a server. However, per MPEP 2106, receiving or transmitting data over a network is a well-known, routine, and conventional computer function. As such, this additional element does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent claims 6, 14, and 15 further describe the abstract idea, but the claims remain directed to an abstract idea.  Dependent claims 2-5, 8-13, and 18 further describe the technological environment in which the additional elements link the abstract idea. However, the additional elements, when considered both individually and as a combination, continue to only generally link the abstract idea to a technological environment. As such, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus the dependent claims remain directed to an abstract idea without reciting significantly more, and there for the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 8-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over O’Reilly (US 2014/0095297 A1) in view of Kniaz et al. (US 2008/0010143 A1), Jindal et al. (US 2015/0154632 A1), and Shkedi (US 2010/0180013 A1). 

Regarding Claims 1, 16, and 17: O’Reilly discloses a method for measuring conversion in online digital advertising, comprising: 
a) setting business rules defined by advertisers that determine when a conversion event qualifies for attribution to a source event, the setting step including setting a predetermined amount of time after with a source event expires and can no longer be used for attribution (In some embodiments, the convertible database can be searched, at 410, only for convertible identifiers that have a time stamp (e.g., associated with an advertisement tag firing) within a predetermined period of the time received, at 519. For example, an advertiser interested in determining whether an advertisement results in a purchase may only be interested in purchases made within 24 hours of the user viewing an advertisement. Accordingly, in some embodiments, the convertible database is searched, at 410, only for convertible identifiers having a time stamp less than 24 hours before the indication of time received at 519. In other embodiments, the predetermined period of time can be any suitable period of time, such as, for example 5 minutes, 1 hour, 12 hours, 48 hours, 1 week, etc. See at least [0061]). 
b) facilitating the serving of an advertisement to a first client device, the first client device being linked to a network provider subscriber account (After receiving signal 303, the conversion tracking server 210 can generate an advertisement tag, at 208. See at least [0035]. Also: The advertisement server 220 can then send, to the user device 260, the advertisement, including the advertisement tag, as shown as signal 307. See at least [0038] and Fig. 2. Also: When the advertisement tag fires, it can cause the user device 160 to send an indication of receipt of the advertisement tag to the conversion tracking server 110. The indication of receipt can include … an IP address associated with the user device 160. See at least [0029]. Examiner’s note: The plain and ordinary meaning of a link between a device and an account includes any association between a device and an account. An IP address associates a device with the network provider account used to access a network. As such, a device with an IP address falls within the broadest reasonable interpretation of “the first client device being linked to a network provider subscriber account”). 
c) sending a source event indicator from the first client device to an event mapping server after a predetermined source event associated with the advertisement has occurred on the first client device, wherein the source event can be either a view based event or a click based event (The advertisement tag can be executed on the processor 162 of the user device 160 when the user device 160 receives the advertisement. The advertisement tag executing can be referred to as the advertisement tag "firing." When the advertisement tag fires, it can cause the user device 160 to send an indication of receipt of the advertisement tag to the conversion tracking server 110. The indication of receipt can include the segment identifier, an indication of the time when the advertisement tag fired, a UA string associated with the user device 160, and/or an IP address associated with the user device 160. See at least [0029]. Also: When signal 307 is received by the user device 260, the advertisement can be displayed and the advertisement tag can fire, at 218. When the advertisement tag fires, at 218, the advertisement tag can cause the user device 260 to send signal 309 to the conversion tracking server 210. Signal 309 can include the first segment identifier and/or the time the advertisement tag fired. Signal 309 can further include data associated with the user device 260. See at least [0038] and Fig. 2). 
d) storing the source event indicator in a map table on the event mapping server along with a first unique device identifier associated with the first client device (The indication of receipt can include the segment identifier, an indication of the time when the advertisement tag fired, a UA string associated with the user device 160, and/or an IP address associated with the user device 160. The conversion tracking server 110 can be operable to store the indication of receipt of the advertisement tag in a convertible database 105 in the memory 104. See at least [0029]. Also: Signal 309 can include the first segment identifier and/or the time the advertisement tag fired. Signal 309 can further include data associated with the user device 260. For example, signal 309 can include data that uniquely identifies the user device 260. See at least [0038]. Also: the conversion tracking server 210 can define an association between the first segment identifier (received in signal 309) and data associated with the user device 260 (e.g., in the convertible database 105, as described above with reference to FIG. 1). In this way, the conversion tracking server 210 can operably define an association between the first segment identifier and the user device 260. Because the first segment identifier can itself associated with the advertisement, the conversion tracking server 210 can thus be operable to define a record that the user device 260 received the advertisement (as shown as signal 307). See at least [0039]. Examiner’s note: The specification does not define the term “map table.” One of ordinary skill in the art would understand the term to refer to any data store that maps one data element to another. At least O’Reilly at [0039] indicates that this limitation is taught). 
e) detecting a conversion event emanating from a second client device (In some embodiments, signal 311 can be associated with a conversion event. For example, signal 311 can be associated with a purchase from the merchant server 230 of a product featured in the advertisement delivered by the advertisement server 220 (signal 307). In such an example, signal 311 can be associated with a "confirmation page" requested by the user device 260 after completion of a purchase. As another example, signal 311 can be associated with requesting the front page associated with the merchant server 230 and/or any other information from the merchant server 230. See at least [0042] and Fig. 2. Also: When the conversion tag fires, at 219, the conversion tag can cause the user device 260 to send signal 319 to the conversion tracking server 210. Signal 319 can include the second segment identifier and/or the time the conversion tag fired. Signal 319 can further include data associated with the user device 260, such as the UDID, MAC address, ESN, IP address, and/or UA string. See at least [0048]. Also: cross-device conversion events can be identified. For example, if a user uses a mobile device to view an advertisement and a traditional personal computer to complete a purchase, the systems, methods, and media described herein can be used to identify the conversion by, for example, associating the mobile device with the personal computer. See at least [0067]). 
f) sending a conversion event indicator to the event mapping server along with a second unique device identifier that is unique to the second device in response to detecting the conversion event (The merchant server 230 can then send, to the user device 260, the content requested in signal 311, including the conversion tag, as shown as signal 317. When signal 317 is received by the user device 260, the content can be displayed, and the conversion tag can fire, at 219. When the conversion tag fires, at 219, the conversion tag can cause the user device 260 to send signal 319 to the conversion tracking server 210. Signal 319 can include the second segment identifier and/or the time the conversion tag fired. Signal 319 can further include data associated with the user device 260, such as the UDID, MAC address, ESN, IP address, and/or UA string. See at least [0048] and Fig. 2. Also: The UA can provide information about the type of the user device, such as what operating system the device is running, what program requested the advertisement, the manufacturer of the user device, the model of the user device, and other information associated with the user device. Collectively, the IP address and the UA can semi-uniquely identify the user device. See at least [0012]. Also: an IP address associated with the user device 160. See at least [0029]. Also: cross-device conversion events can be identified. For example, if a user uses a mobile device to view an advertisement and a traditional personal computer to complete a purchase, the systems, methods, and media described herein can be used to identify the conversion by, for example, associating the mobile device with the personal computer.  See at least [0067]). 
g) correlating the source event with the conversion event using the first unique device identifier from the source event indicator and the second unique device identifier from the conversion event indicator, even when the second unique device identifier is different from the first unique device identifier (identifying a conversion event can include determining whether an advertisement tag fired (at 218), matching the second segment identifier (received with signal 319) to the first segment identifier (received with signal 309), matching the device that sent signal 319 to the device that sent signal 309. See at least [0050]. Also: cross-device conversion events can be identified. For example, if a user uses a mobile device to view an advertisement and a traditional personal computer to complete a purchase, the systems, methods, and media described herein can be used to identify the conversion by, for example, associating the mobile device with the personal computer. See at least [0067]), wherein a database is utilized in the correlating step to determine that the conversion event indicator emanated from a second client device and to determine that the second device is also linked to the same network provider subscriber account as the first client device, thereby correlating the source event with the conversion event without requiring the use of cookies (The conversion identifier can be compared to entries within the convertible database to determine whether a conversion occurred. See at least [0060]. Also: the method can determine whether the semi-unique device identifier of the conversion identifier matches the semi-unique device identifier of the convertible identifier, at 414. For example, the method can include determining whether the IP address … or a hash of the IP address … matches a similar identifier of the convertible identifier. See at least [0062]. Also: As another example, the user can cause the user device 260 to execute a mobile application that causes the user device 260 to send signal 301 requesting advertising content. The user can later close the application, access a web browser, and direct the web browser to the merchant server 230 (signal 311). See at least [0040]. Also see [0038] and [0048]. Also: the user device 260 may not be operable to store an HTML cookie when the advertisement is received in signal 307. See at least [0041]. Also: cross-device conversion events can be identified. For example, if a user uses a mobile device to view an advertisement and a traditional personal computer to complete a purchase, the systems, methods, and media described herein can be used to identify the conversion by, for example, associating the mobile device with the personal computer. See at least [0067]. Examiner’s note: One of ordinary skill in the art would understand the disclosure as including instances where multiple devices are used from the same internal network, and thus both devices would be linked to the same subscriber account). 
h) determining that the source event occurred before the conversion event; j) determining that the source event has not expired under the business rules (In some embodiments, the convertible database can be searched, at 410, only for convertible identifiers that have a time stamp (e.g., associated with an advertisement tag firing) within a predetermined period of the time received, at 519. For example, an advertiser interested in determining whether an advertisement results in a purchase may only be interested in purchases made within 24 hours of the user viewing an advertisement. Accordingly, in some embodiments, the convertible database is searched, at 410, only for convertible identifiers having a time stamp less than 24 hours before the indication of time received at 519. See at least [0061]).
identifying a tracked attribution produced by the previous steps; and l) providing a tracked attribution to another entity an advertiser and or other entity outside of the network provider (if the conversion tracking server 210 identifies a conversion at 211, the conversion tracking server 210 can notify the advertisement server 220, the merchant server 230, and/or any other suitable device, for example, so that the advertiser can be properly billed for the converted advertisement. Similarly stated, the conversion tracking server 210 can generate a report that can be used to account for a successful advertising conversion. See at least [0051]). 
 at least one processor (See at least [0027] and Fig. 1) and a non-transitory computer readable storage medium (See at least [0027] and [0073]).

O’Reilly does not appear to disclose determining that the source event was previously unattributed.
However, Kniaz teaches determining that the source event was previously unattributed (For example, the system can detect repeated conversion events (e.g., spammed conversions) based on the uniqueness of an ad's impression. Based on information collected, the system can correlate repeated conversion events and sequentially filter out spammed conversions and take actions on the offenders (e.g., terminate accounts, issue warnings). See at least [0067]). 
O’Reilly provides techniques for identifying cross device conversion, upon which the claimed inventions determination that a source event has already been attributed can be seen as an improvement. However, Kniaz demonstrates that the prior art already knew of determining that a source event had been previously attributed to another conversion. One of ordinary skill in the art could have trivially applied the techniques of Kniaz to the system of O’Reilly. Further, one of ordinary skill in the art would have recognized that such an application of Kniaz would have resulted in an improved system which could detect and avoid counting false conversion. As such, the application of Kniaz would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of O’Reilly and the teachings of Kniaz. 

Additionally, O’Reilly does not appear to disclose aggregating a plurality of tracked attributions produced by the previous steps or providing an aggregate number of tracked attributions to an advertiser and or other entity outside of the network provider. 
However, Jindal further teaches aggregating a plurality of tracked attributions and providing an aggregate number of tracked attributions to an advertiser or other outside entity outside of the network provider (determining an aggregate number of impressions from all single-user IP addresses that had a view-through conversion. See at least [0081]. Also: Referring back to block 610, the method 600 may check against only IP addresses with a single user behind it to see whether it has viewed but not clicked on the campaign in the past (up to 30 day conversion window). The output of this act might be a table containing all single-user IPs that are exposed to the campaign (and number of times it is exposed to) for the duration … for each IP address for day x (IP addresses that had a conversion on the advertiser's site), determine whether it is exposed to the campaign, but not clicked on it. Also, the latest exposed campaign is determined and credited for view-through conversion. This output might be aggregated over [start_date, min(day-S, end_date+30)]. The result is a set of single-user IPs that had view-through conversions during [start_date, min(day-S, end_date+30)]. This is the to-date view-through conversion numbers. See at least [0098]-[0099]. Also: Embodiments consistent with the present invention might provide view-through conversion reporting at various levels. See at least [0050]. Also: a front end (UI) for users to submit view-through conversion requests based on campaign ID, and email the reports may be provided. Thus, view-through conversion data may be stored in any one of a number of alternative data structures (e.g., file, database, etc.), and reports can be generated by querying the data structure. See at least [0106]). 
O’Reilly and Kniaz suggests a system which identifies and reports cross-device view through conversions, upon which the claimed invention’s aggregation of conversion can be seen as an improvement. Jindal further demonstrates that the prior art already knew of aggregating and reporting conversions. One of ordinary skill in the art could have trivially applied the techniques of Jindal to aggregate the identified view-through conversions of O’Reilly and Kniaz. Further, one of ordinary skill in the art would have recognized that such an application of Jindal would have predictably resulted in an improved system which would provide conversion data in a more convenient form to advertisers. As such, the application of Jindal would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of O’Reilly and the teachings of Kniaz and Jindal.

Further, O’Reilly does not explicitly disclose a server maintained by a network provider or a network provider database located on the server. 
Shkedi describes a server maintained by a network provider and a network provider database located on the server (logging of the allocation of IP addresses by the ISP is typically done using one or more computers or servers programmed for that purpose. See at least [0026]. Also: the ISP can acquire offline data about its subscribers ahead of time … The ISP can store a database of such offline data. See at least [0021]). 
O’Reilly, Kniaz, and Jindal suggests a system for determining an online advertising conversion, which differs from the claimed invention through the substitution of O’Reilly’s generic database for a network provider database. However, Shkedi demonstrates that the prior art already new of using a network provider database in the context of associating online activity and user information. One of ordinary skill in the art could have trivially substituted Shkedi’s network provider database for O’Reilly, Kniaz, and Jindal’s generic database. Further, one of ordinary skill in the art would recognize that such a substitution would have predictably resulted in a system determining an advertisement conversion at a network provider database. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of O’Reilly and the teaching of Kniaz, Jindal, and Shkedi. 

Regarding Claim 2: O’Reilly in view of Kniaz, Jindal, and Shkedi teaches the above limitations. Additionally, O’Reilly discloses wherein no cookies are placed on the client device by the method (In some embodiments, the user device 260 may not be operable to store an HTML cookie when the advertisement is received in signal 307. For example, if the advertisement is presented in a mobile application, cookies may not be enabled. Similarly, some mobile operating systems do not allow mobile web browsers to store cookies. See at least [0041]). 

Regarding Claim 6: O’Reilly in view of Kniaz, Jindal, and Shkedi teaches the above limitations. Additionally, O’Reilly discloses wherein the conversion event is selected from the group consisting of viewing an advertised product or service online, adding the product or service to a checkout cart or list, submitting an application, sending a query, or purchasing the advertised product or service (In some embodiments, signal 311 can be associated with a conversion event. For example, signal 311 can be associated with a purchase from the merchant server 230 of a product featured in the advertisement delivered by the advertisement server 220 (signal 307). In such an example, signal 311 can be associated with a "confirmation page" requested by the user device 260 after completion of a purchase. As another example, signal 311 can be associated with requesting the front page associated with the merchant server 230 and/or any other information from the merchant server 230. See at least [0042]).

Regarding Claim 8: O’Reilly in view of Kniaz, Jindal, and Shkedi teaches the above limitations. Additionally, O’Reilly discloses wherein a conversion event indicator is sent from the second client device to the mapping server (The merchant server 230 can then send, to the user device 260, the content requested in signal 311, including the conversion tag, as shown as signal 317. When signal 317 is received by the user device 260, the content can be displayed, and the conversion tag can fire, at 219. When the conversion tag fires, at 219, the conversion tag can cause the user device 260 to send signal 319 to the conversion tracking server 210. Signal 319 can include the second segment identifier and/or the time the conversion tag fired. Signal 319 can further include data associated with the user device 260, such as the UDID, MAC address, ESN, IP address, and/or UA string. See at least [0048]. Also: For example, if a user uses a mobile device to view an advertisement and a traditional personal computer to complete a purchase, the systems, methods, and media described herein can be used to identify the conversion by, for example, associating the mobile device with the personal computer. See at least [0067]. 

Regarding Claim 9: O’Reilly in view of Kniaz, Jindal, and Shkedi teaches the above limitations. Additionally, O’Reilly discloses wherein the source event occurs on a first browser and the conversion event occurs on a second browser (The user device 160 can be operable to display advertising content to a user. For example, as described in further detail herein, a web browser or other application (executing on the processor 162) can cause the user device 160 to request advertising content, for example, from the advertising server 120. In response, the user device 160 can receive and display the advertisement. See at least [0021]. Also: For example, when a user directs a browser of the user device 160 to an address (e.g. a uniform resource locator (URL)) associated with the merchant server 130, the merchant server can transmit code (e.g., hypertext markup language (HTML)) operable to cause the user device to display the web content. See at least [0023]. Also: Similarly, some mobile operating systems do not allow mobile web browsers to store cookies. See at least [0041]). 

Regarding Claim 10: O’Reilly in view of Kniaz, Jindal, and Shkedi teaches the above limitations. Additionally, O’Reilly discloses wherein the source event occurs on a first browser and the conversion event occurs in a mobile application (a web browser (executing on a processor of the user device 260) can cause the user device 260 to send signal 301 requesting an advertisement during a first browsing session. After concluding the first browsing session, the user can initiate a second browsing session in which the user directs the web browser to the merchant server 230 causing the user device 260 to send signal 311. See at least [0040]. Also: some mobile operating systems do not allow mobile web browsers to store cookies. See at least [0041]).

Regarding Claim 11: O’Reilly in view of Kniaz, Jindal, and Shkedi teaches the above limitations. Additionally, O’Reilly discloses wherein the source event occurs on a first mobile application and the conversion event occurs on a second mobile application (the user can cause the user device 260 to execute a mobile application that causes the user device 260 to send signal 301 requesting advertising content. The user can later close the application, access a web browser, and direct the web browser to the merchant server 230 (signal 311). See at least [0040]. Also: some mobile operating systems do not allow mobile web browsers to store cookies. See at least [0041]). 

Regarding Claim 12: O’Reilly in view of Kniaz, Jindal, and Shkedi teaches the above limitations. Additionally, O’Reilly discloses wherein the source event occurs on a first mobile application and the conversion events occurs on a browser (the user can cause the user device 260 to execute a mobile application that causes the user device 260 to send signal 301 requesting advertising content. The user can later close the application, access a web browser, and direct the web browser to the merchant server 230 (signal 311). See at least [0040]. Also: some mobile operating systems do not allow mobile web browsers to store cookies. See at least [0041]).

Regarding Claim 13: O’Reilly in view of Kniaz, Jindal, and Shkedi teaches the above limitations. Additionally, O’Reilly discloses wherein the source event occurs on a first domain and the conversion event occurs on a second domain (FIG. 2 illustrates communication between a conversion tracking server 210, an advertisement server 220, a merchant server 230, and a user device 260. See at least [0033]. Also: The user device 260 can send a signal 301 to the advertisement server 220. Signal 301 can be a request for advertising content. Signal 301 can be generated by the user device 260, for example, in response to retrieving a web page from a web server (not shown). See at least [0034]. Also: The conversion tag can be associated with a conversion action, such as making a purchase, visiting a webpage (e.g., requesting a resource from the merchant server 130). … For example, the conversion tag generator 109 can be operable to generate a portion of software code that can be embedded in a webpage, such as a confirmation webpage that is transmitted from the merchant server 130 to the user device 160 after the user device 160 completes a purchase. See at least [0030]). 

Regarding Claim 14: O’Reilly in view of Kniaz, Jindal, and Shkedi teaches the above limitations. Additionally, O’Reilly discloses sending information about the conversion event to an entity that provided the advertisement (An indication of the conversion can then be sent, at 530, to, for example, an advertiser, which can, for example, allow advertiser can properly bill the merchant for an advertisement that drove a sale, provide statistics regarding advertisement success to the advertiser, the merchant, and/or any other suitable party. See at least [0063]). 

Regarding Claim 18: O’Reilly in view of Kniaz, Jindal, and Shkedi teaches the above limitations. Additionally, O’Reilly discloses wherein the first unique device identifier has been assigned to the first client device by the network provider, and wherein the second unique device identifier has been assigned to the second client device by the network provider (When the advertisement tag fires, it can cause the user device 160 to send an indication of receipt of the advertisement tag to the conversion tracking server 110. The indication of receipt can include … an IP address associated with the user device 160. See at least [0029]. Also: cross-device conversion events can be identified. For example, if a user uses a mobile device to view an advertisement and a traditional personal computer to complete a purchase, the systems, methods, and media described herein can be used to identify the conversion by, for example, associating the mobile device with the personal computer. See at least [0067]. Examiner’s note: One of ordinary skill in the art would recognize the IP addresses of the devices as assigned by a network provider. Additionally, the thereby limitation is interpreted as an intended use. ). 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over O’Reilly (US 2014/0095297 A1) in view of Kniaz et al. (US 2008/0010143 A1)Jindal et al. (US 2015/0154632 A1) and Shkedi (US 2010/0180013 A1), and further in view of Brown (US 2015/0310485 A1).

Regarding Claim 3: O’Reilly in view of Kniaz, Jindal, and Shkedi teaches the above limitations. O’Reilly discloses wherein the detecting a conversion event comprises examining a browser signal (In some embodiments, signal 311 can be associated with a conversion event. For example, signal 311 can be associated with a purchase from the merchant server 230 of a product featured in the advertisement delivered by the advertisement server 220 (signal 307). In such an example, signal 311 can be associated with a "confirmation page" requested by the user device 260 after completion of a purchase. As another example, signal 311 can be associated with requesting the front page associated with the merchant server 230 and/or any other information from the merchant server 230. See at least [0042] and Fig. 2. Also: When the conversion tag fires, at 219, the conversion tag can cause the user device 260 to send signal 319 to the conversion tracking server 210. Signal 319 can include the second segment identifier and/or the time the conversion tag fired. Signal 319 can further include data associated with the user device 260, such as the UDID, MAC address, ESN, IP address, and/or UA string. See at least [0048]). O’Reilly does not explicitly disclose examining an HTTP header. 
However, Brown teaches examining an HTTP header (the method 400 proceeds to block 410, where the tracking engine 124 executing on the tracking server 122A collects the information stored in the tracking link 272 and/or obtains information from the HTTP header or message body received by the tracking server 122A. For example, the HTTP header may include the IP address and browser information for the end user computing device 162A by default. The tracking engine 124 stores the information received in the tracking link 272 and/or obtained from the HTTP header or message body as a user click record 422 (see FIG. 2B) in the user click records 126 stored in the tracking data store 125. … the device information associated with the end user computing device 162A stored in the user click record 422 may include the user's MAC address, IP address. See at least [0085]). 
O’Reilly, Kniaz, Jindal, and Shkedi suggest a system which detects an advertisement conversion, which differs from the claimed invention by O’Reilly’s generic extraction of information from a browser signal for the claimed examining of an HTTP header. However, Brown demonstrates that the prior art already contained the browser signal extraction technique of examining HTTP headers. One of ordinary skill in the art could have substituted Brown’s header techniques for O’Reilly’s generic techniques. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would use the HTTP header to identify the device involved with the conversion. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of O’Reilly and the teaching of Kniaz, Jindal, Shkedi, and Brown. 
	
Regarding Claim 4: O’Reilly in view of Kniaz, Jindal, Shkedi, and Brown discloses the above limitations. Brown further teaches wherein an IP address is read from the HTTP header (the method 400 proceeds to block 410, where the tracking engine 124 executing on the tracking server 122A collects the information stored in the tracking link 272 and/or obtains information from the HTTP header or message body received by the tracking server 122A. For example, the HTTP header may include the IP address and browser information for the end user computing device 162A by default. The tracking engine 124 stores the information received in the tracking link 272 and/or obtained from the HTTP header or message body as a user click record 422 (see FIG. 2B) in the user click records 126 stored in the tracking data store 125. … the device information associated with the end user computing device 162A stored in the user click record 422 may include the user's MAC address, IP address. See at least [0085]). The motivation to combine O’Reilly, Kniaz, Jindal, Shkedi, and Brown is the same as explained under claim 3 above, and is incorporated herein.

Regarding Claim 5: O’Reilly in view of Kniaz, Jindal, Shkedi, and Brown discloses the above limitations. Additionally, O’Reilly discloses wherein the IP address is used as the second unique device identifier associated with the conversion event indicator (For example, when the user device makes a purchase (or is used for any other suitable conversion action) the conversion tracking server can receive a segment identifier, the IP address, and the UA. In an instance where the segment identifier, the IP address, and the UA associated with the conversion event match the segment identifier, the IP address, and the UA associated with the advertisement, the conversion tracking server can be operable to identify an advertising conversion. See at least [0013]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over O’Reilly (US 2014/0095297 A1) in view of Kniaz et al. (US 2008/0010143 A1), Jindal et al. (US 2015/0154632 A1), and Shkedi (US 2010/0180013 A1), and further in view of Singh et al. (US 2018/0053218 A1). 

Regarding Claim 15: O’Reilly in view of Kniaz, Jindal, and Shkedi teaches the above limitations. O’Reilly does not explicitly disclose taking steps to not target and serve particular advertisements to the user of the first device based on the information about the conversion event.
However, Singh teaches taking steps to not target and serve particular advertisements to the user of the first device based on information about a conversion event  (In various embodiments, it is desirable to avoid sending an advertisement to an online system user that has already performed a conversion event specified in that advertisement. In an embodiment, the conversion event is related to purchasing in the past at least one product presented in the advertisement. … Disclosed embodiments include a method and an advertising system that controls a publisher of the online system 140 to block presentation of an advertisement to an online system user who has already performed a conversion event specified in the advertisement. In an illustrative embodiment, the online system user viewed an advertisement of a product via a publisher, and then purchased the product either offline (e.g., at a "brick and mortar" store) or online via the same or a different publisher. An advertising system is configured to receive information about purchasing the product in order to block an advertisement that advertises the purchased product from being eligible for presentation to the online system user. In some embodiments, as discussed in more detail below, various mechanisms can be employed to report a conversion event related to purchasing of a product, such as reporting by the online system user itself or reporting by the third party system 130 related to the purchased product (e.g., a merchant that sells the product).
O’Reilly, Kniaz, Jindal, and Shkedi suggest a system which detects an advertisement conversion and Singh provides a system which avoids serving advertisements to users who have already made a conversion. Between these reference the prior art includes every element claimed, with the sole difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have easily combined the advertising techniques of O’Reilly, Jindal, and Singh as claimed through known methods. And in such a combination, the techniques of O’Reilly and the techniques of Singh merely perform the same functions as they do separately. One of ordinary skill would have recognized that such a combination would have predictably resulted in an advertising system which could identify conversions made with mobile applications (O’Reilly, [0005] and [0006]) and subsequently avoid serving redundant advertisements to mobile users who have made purchase conversion. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of O’Reilly and the teaching of Kniaz, Jindal, Shkedi, and Singh. 

Response to Arguments
Applicant’s Argument Regarding 112(a) Rejections of claims 1-6 and 8-17: Applicant have amended herein the allegedly unsupported, non-original limitations in independent claims 1, 16, and 17. 
Examiner’s Response: Applicant's amendments filed 10 May 2022 have been fully considered, and they resolve the identified issue. The rejection under 112(a) is withdrawn. 

Applicant’s Argument Regarding 112(ab) Rejections of claims 1-6 and 8-17: Applicant have amended this limitation herein. 
Examiner’s Response: Applicant's amendments filed 10 May 2022 have been fully considered, and they resolve the identified issue. The rejection under 112(b) is withdrawn. 

Applicant’s Argument Regarding 101 Rejections of claims 1-6 and 8-17: The improvement, provided in the specification and reflected in the currently amended claims, is the use of a network provider database in a correlating step to determine that a conversion event indicator emanated from a second client device that is also linked to the same network provider subscriber account as the first client device, even when the second unique device identifier is different from the first unique device identifier. 
Examiner’s Response: Applicant's arguments filed 10 May 2022 have been fully considered but they are not persuasive. Per MPEP 2106.05(a): “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The specification does not provide a meaningful technical explanation as to how to implement the invention. Instead, the specification provides a highly functional description of the result being achieved that lacks technical specifics. As such, one of ordinary skill in the art would not recognize the claimed invention as providing a technical improvement.

Applicant’s Argument Regarding 103 Rejections of claim 1-6 and 8-17: None of the cited references taken alone or in combination appear to teach a method wherein unique device identifiers can be used to determine that the source event and the correlating event occur on different devices. O’Reilly merely teaches that “two user devices can be associated based on usage patterns and/or geosocial networks”. 
Examiner’s Response: Applicant's arguments filed 10 May 2022 have been fully considered but they are not persuasive. Examiner notes that the referenced portion of O’Reilly is expressly exemplary (“For example, two user devices can be associated based on usage patterns…”), and that one of ordinary skill in the art would understand O’Reilly’s source/conversion events associated with device identifiers as including cross-device conversions. 




Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
Mayer (How Verizon’s Advertising Header Works) describes a system where a network provider inserts identifiers into the headers associated with internet traffic and uses the identifiers to allow the tracking of user activity. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-05-26